Citation Nr: 9906564	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for facial burn residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's brother


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated April 1978 in which the Regional 
Office (RO) denied service connection for facial burn 
residuals and right hand burn residuals.  The Board remanded 
this matter in January 1997, and the claim for facial burn 
residuals was again denied by the RO, in September 1997.  
Service connection was granted for right hand burns 
residuals, and assessed a zero percent evaluation.  The 
veteran did not enter a notice of disagreement in regard to 
the evaluation of the right hand.  Therefore, the issue is 
not before the Board.


FINDING OF FACT

There is no competent evidence of residuals of facial burns.


CONCLUSION OF LAW

The claim for service connection for burn residuals of the 
face is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facial Burn Residuals

The veteran has appealed the denial of service connection for 
burn residuals of the face.  In order for a claim to be well 
grounded there must be a medical diagnosis of a current 
disability, incurrence or aggravation of disease or injury 
in-service and a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 
7Vet. App. 498 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  A claimant would 
not meet his burden imposed by 38 U.S.C.A. § 5107 (a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  See Grottveit v. Brown, 
5Vet. App. 91 (1993).  

The veteran stated that he was involved in an automobile 
accident in October 1953 in which he suffered third degree 
burns to his face and right hand.  Service Records show that 
he was on sick leave for twenty-one days between October 1953 
and November 1953.  At the Regional Office hearing, in April 
1993, the veteran's brother stated that he saw the veteran 
immediately after returning from service and that "he looked 
burnt, his face was raw and it was on [his] hands."  The 
veteran's three brothers submitted written statements, dated 
September 1998, concerning his injury.  They stated that the 
veteran suffered third degree burns to his face and right 
hand and that the burns are still noticeable to this day.  

A layman is competent to report that they were involved in an 
injury and that they were burned.  However, a layman is not 
competent to establish the degree of the burn or that there 
are residuals of a burn since that is a medical 
determination.  Chelte v. Gober, 10 Vet. App. 268 (1997). 

In July 1997 the veteran was examined.  The examining 
physician determined that there was no scarring or 
disfigurement of the face.  Photographs of the veteran were 
submitted.  

The veteran has failed to provide competent evidence that has 
residuals of burns of the face.  In fact, the competent 
evidence establishes that he does not have scars or 
disfigurement of the face.  His assertions and those of other 
laymen that there are residuals are not competent and do not 
give rise to a well-grounded claim.  In the absence of 
current disability, the claim is not well grounded and is 
denied.


ORDER

Service connection for facial burn residuals is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 4 -


